Title: To Thomas Jefferson from Joseph Carrington Cabell, 9 January 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
Jan: 9. 1823.
I thank you very sincerely for your letter of 28 Dec: and am mortified at the circumstance of my having been the cause of so much trouble to you. I am happy to inform you that our prospects are now very favourable. Every thing is understood, every thing is arranged. Our bill will be introduced in the Committee of Schools & Colleges in a day a two. We ought to have had a select Committee to get rid of enemies, & to expedite, but the Report was committed to the  Committee of Schools & Colleges by a member who knew not our views, & there would be certain difficulties in getting it away from that Committee. We hope we are strong enough to meet our adversaries at every stage. The Report, I am told, will have a very happy effect. I heard a thing last evening which is very pleasing. In McLenburg, Lunenburg, Brunswick,  Greenville, Norfolk, & Essex counties, the University was made a test in the election last Spring. The members who voted against us last year, were turned out, or compelled to promise to vote with us. I have the facts as to the four first counties from Col: Powell of Brunswick, as to Norfolk from Col: Lee, and as to Essex from Mr Hunter. The Institution is gaining greatly to the South & to the east. & indeed every where. Clopton will be elected from the Wmsburg district. The University was made a test on the Henrico Hustings yesterday, & Clopton almost universally voted for. I got Mr Mayo to withdraw. If he had offered, he would greatly have jeopardized Mr Clopton’s election. The prints of the University will be bought up rapidly. Ever faithfully yoursJos: C: Cabell.